595




         OFFfCE   OF THE   ATTORNEY     GENERAL      OF TEXAS
                               AUSTIN




Honorable 'W.A. Devllr
Stste Regi8traT
:;tsts Eosrd o? lJeaLth
Austin 2, Ten8
Dear Sir:




          four reoent IDtter r
oplnlon'el8to the pger    II
lng with 8 Dintriot Court
dlvIdoal on your reoortlrr.




                                     if neither method
                                     aglotrer how to p-ro-
                                   oourt order,.*
                                nt to your inquiry      e8 to birth
snd                              if3aa~rOllOW6t
                     State Department of Health ohall ’
                      end supply to 611 reglatrerrr~:;
                     tom   used In regimtarln@, reoord-
      ing and preservIrq the returns, crt,.ln
                                            otherwlee
      oarryiug out the puTpose d thla Aot, end esak
      olty end incorporated town shell print 2nd @up-
      ply its local registrar, and each oounty shell
      print end supply We County CleSk ~~.~lt.b
                                             pemnsnent
      reoord books, in forn e,proved by the Stats Regls-
      War, for the TsoordIng of all blrtha and deeths
                                                                 596


          '3.A. Davis, Pe(re i3
plaaotiable


    oooarrlng within thalr reapeatlve Jurladiotlona.
    The State Registrar ahall prepare and leaue auoh
    detailed instruotiona ss 6my be required to pso-
    cure the uniform obaervanoe of lta provlalona alld
    the melntenanoe of a perfect system oi re~latra-
    tlon; and no other'tom6 shall be wed than those
    approved by the State Dupertment d Health. Xe
    shall osreruny oumlne    the oertlfVioa~te8   raoelved
    monthly  Srom the loos1 re$latjrara~,  and lf any.suoh
    are lao&plete or tmastlafao~ory be shall require
    6ueh further lnformtlon to be aupplled as may be
    ne8easary to~.arkethe ~fmord oomplate and aatla-
    fa6tory.   And aU phyaloiana,midwives, lnlormanta,
    or undortskerr, end all other’pereona      herind:knorl-
    ed&e of the faota, are hereby required 'tosupply,
    upon s form provided by the State Departad?       of
    Health, or upon the orIgina oortlfioate, auoh lu-
    iomatlon as they say poaaeaa regardlm eny birth
    or deeth,~upon demend of the~Sfata Registrar la
    parson, by mall, or through th& loeel regletrer;




    by the name of deoedenta, and in.the oaae of births,
    by the namea of rathers and mothore. + * +* V.A.O.S.,
    lOiN, Artials 4477, Rule bl-a. (Onderaoorln$ ours).
          Our penal statutes provifiethat reaorda are to be
kept lntaot end that the alteritp of tbe rkaords without ou-
thorlty of law 16 6 artnina offense (F. 0. 19e6, Art. UOZ);
and the atatute further deolares that the altering of reoordrs
or oertiiloatea of reoords to be a forgery (Y. C., lB85, Art.
1006). However, Vital ~tstlatlo Statutes (I?ul*51-a of Artl-
016 4477) authorize amendments to woertlfloate o? birth or
death, after ita soceptanoo for raglstretlonW. But in doing
SO, the reslstrar should not Interpolate anythlnF not in the
iustrumunt recorded et the time of the orl&ml    moor&.  Tbe
                                                                                       597


goaorebla     t?.A. Davis, Page S


amendmod of the moor& should not be ma& by oresurea and
~terlineations upon the oertlfioaten, bat by annmxlng tIw
Smendmmt.       that   is
                        the oourt jud@mmt. to the orlp5,nel oer-
tiri0ete,     - So that
                      tba whole matter wlil appear.   (Rroorda,
m C. J.,      619 n. 23; MO n. 68).
            m, tbererore, answer roar first quartlon 9i'noa~
                                                          thet
;a, that the ohlld*a no* lhoul& not be atrloken  from the birth
Sartlfloate   and the new mm altt4n ia.
          %a anewor rour aeoond wmatlon in the afflmntlve
and lu~~eat that sttaohad to th4 erl&ial o~rtlPioeto should
be a oertlrlad oopy of the oourt*S mder ohan&n(r tbr ohlld*a
ruma topqther with a atatmnmat in the SoUon~   or linila r
fOr a
            =?ha            Qay e?                   10                 In
      Cause I90.                  an order wee laau~d’am;               Ria-
      ~   ;tyc~~r~o;~
      triad
      I-- *
             -                                       Oorrnty, T4ra8, ohang-
      FO                                             .
           *This lfataaent and 81oertirie6 o,opycb th4
      oourt’a order la ettashed to the orklnal
                                          -     birth
      oartifloate oi                                                          ,
      l.uoomplianaawith the purpose and ori%? 01 rid
      oourt     1x1 said oauaer
              *On this -          &Y   or                           8 lV-*

                                       j ralRIl4d)
                                                         Reglatrar.w

          Xn view of our ansu4r to Jroaraeoond qu48ti45,                          it
la not aaoeeaary for us to anzsweryour third qoSStlo&
                                                           Yours vary truly